DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annampedu et al (US 2015/0349988).
Regarding claim 1, Annampedu et al teach a clock data recovery method comprising: receiving a first input signal from an analog to digital controller (see figure 6, output of ADC 608); equalizing the first input signal to generate a first output signal (see figure 6, component 610 FFE, output of DFE component 612); providing an equalized output signal by a decision feedforward equalizer(see figure 6, component 622 “DFFE”); generating an error signal based on the equalized output signal from the decision feedforward equalizer (see figure 6, error signal E2(k)); and providing an adjustment signal to the analog to digital controller based on the first output signal (see figure 6 ADC sample clock is controlled based on the first output).
Regarding claim 2, which inherits the limitations of claim 1, Annampedu et al further teach further comprising: providing an initial set of tentative decisions to a decision feedforward equalizer (see figure 6,Xa(k)).
Regarding claim 3, which inherits the limitations of claim 1, Annampedu et al further teach further comprising: equalizing the first input signal based on a plurality of received tap coefficients, wherein the plurality of received tap coefficients are based on the error signal (see figure 6 and paragraph 0047).
Regarding claim 4, which inherits the limitations of claim 1, Annampedu et al further teach wherein the plurality of received tap coefficients are based on an adaptation engine providing least mean squares coefficients (see paragraph 0037).
Regarding claim 5, which inherits the limitations of claim 4, Annampedu et al further teach wherein the adaptation engine provides least mean squares coefficients to the decision feedback equalizer (see figure 6 and paragraph 0037 and 0047).
Regarding claim 6, which inherits the limitations of claim 1, Annampedu et al further teach further comprising: tapping, with a clock data recovery adaptation, an intermediate node of an equalization data path at which a signal is not fully equalized (see figure 6, inputs to CDR ; and correcting, with the decision feedforward equalizer, precursor and postcursor inter-symbol interference at a final equalized node at which the signal is fully equalized (see figure 6).
Regarding claim 7, which inherits the limitations of claim 6, Annampedu et al further teach further comprising: removing residual inter-symbol interference at the intermediate node to provide a symmetric pulse response of the signal at the clock data recovery adaptation (see figure 6 and paragraph 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annampedu et al (US 2015/0349988) in view of Hossein et al (US 2015/0049798).
Regarding claim 8, which inherits the limitations of claim 1, Annampedu et al teach the decision feedforward equalizer coupled to the output of the feedforward equalizer (see Annampedu et al figure 6). Annampedu et al does not expressly disclose the details of FFE equalizer. However in analogous art, Hossein et al teach an FFE having wherein the decision feedforward equalizer includes a plurality of postcursor taps, a cursor taps, and a plurality of precursor taps (see figure 3, precursor taps, main cursor, post cursor taps). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have the FFE with pre, main and post cursor taps. The motivation or suggestion to dos so is to inter-symbol interference effectively.
Regarding claim 9, which inherits the limitations of claim 8, Annampedu et al in view of Hossein et al further teach wherein an output of each of the tentative decision slicers is scaled and combined with the output from the cursor tap (see Annampedu et al figure 6).
Claim(s) 10 – 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annampedu et al (US 2015/0349988) in view of Palusa et al (US 2013/0243066).
Regarding claim 10, Annampedu et al further teach a serializer/deserializer (SerDes) receiver (see figure 6), comprising: a clock data recovery adaption configured to tap an intermediate node of an equalization data path at which a signal is not fully equalized (see figure 6, component 620, receiving signal input to DFFE); and a decision feedforward equalizers configured to correct precursor and postcursor inter-symbol interference at a final equalized node at which the signal is fully equalized, and to remove residual inter-symbol interference at the intermediate node to provide a symmetric pulse response of the signal at the clock data recovery adaptation (see figure 6, paragraph 0044 – 0047 and intended use limitation). Annampedu et al does not expressly disclose that DFFE have plurality of DFFEs. However, in analogous art, Palusa et al teach a decision feed forward equalization circuit having plurality of DFFEs in cascaded form (see figure 5 – 7). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have plurality of DFFEs. The motivation or suggestion to do so is to improve the performance of the data path.
Regarding claim 11, which inherits the limitations of claim 10, Annampedu et al in view of Palusa et al further teach wherein the clock data recovery adaption is configured to tap the intermediate node between a decision feedback equalizer and a decision feedforward equalizer (see Annampedu et al, figure 6, paragraph 0044 – 0047).
Regarding claim 12, which inherits the limitations of claim 10, Annampedu et al in view of Palusa et al further teach further comprising a feedforward equalizer, wherein, in the equalization data path, the feedforward equalizer outputs the signal to a decision feedback equalizer (see Annampedu et al, figure 6, components 610 and 612)
Regarding claim 13, which inherits the limitations of claim 12, Annampedu et al in view of Palusa et al further teach further comprising an equalization module coupled to receive an output of the decision feedforward equalizer (see Annampedu et al, figure 6, paragraph 0044 – 0047)
Regarding claim 14, which inherits the limitations of claim 13, Annampedu et al in view of Palusa et al further teach wherein the equalization module and the clock data recovery unit are decoupled from one another (see Annampedu et al, figure 2 and 6).
Regarding claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 19,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.

Claim(s) 15 – 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Annampedu et al (US 2015/0349988) in view of Palusa et al (US 2013/0243066) and further in view of Hossein et al (US 2015/0049798).
Regarding claim 15, which inherits the limitations of claim 12, Annampedu et al in view of Palusa et al teach the decision feedforward equalizer coupled to the output of the feedforward equalizer (see Annampedu et al figure 6). Annampedu et al in view of Palusa et al does not expressly disclose the details of FFE equalizer. However in analogous art, Hossein et al teach an FFE having wherein the decision feedforward equalizer includes a plurality of postcursor taps, a cursor taps, and a plurality of precursor taps (see figure 3, precursor taps, main cursor, post cursor taps). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have the FFE with pre, main and post cursor taps. The motivation or suggestion to dos so is to inter-symbol interference effectively. 
Regarding claim 16, which inherits the limitations of claim 15, Annampedu et al in view of Palusa et al and Hossein et al further teach further comprising a cascading decision feedforward equalizer including the decision feedforward equalizer and a second decision feedforward equalizer, wherein an output from the decision feedforward equalizer is provided to the second decision feedforward equalizer (see Annampedu et al figure 6).
Regarding claim 17, which inherits the limitations of claim 15, Annampedu et al in view of Palusa et al and Hossein et al further teach wherein the clock data recovery unit provides an adjustment signal to an analog to digital controller coupled to the feedforward equalizer(see Annampedu et al figure 6)
Regarding claim 18, which inherits the limitations of claim 15, Annampedu et al in view of Palusa et al and Hossein et al further teach further comprising: a channel; an analog front end; and an analog to digital controller coupled to the feedforward equalizer, wherein the analog front end is between the channel and the analog to digital controller(see Annampedu et al figure 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633